t c memo united_states tax_court bruce l carpenter and carolyn l carpenter petitioners v commissioner of internal revenue respondent docket no filed date alan r herson for petitioners gerald w douglas for respondent memorandum opinion chiechi judge this case is before the court on petition- ers' motion for leave to file a motion to vacate decision out of time embodying petitioners' motion to vacate decision petition- ers' motion respondent filed a response to petitioners' motion in which respondent objects to the granting of that motion we shall deny petitioners' motion background on date respondent issued a notice of defi- ciency notice to petitioners that determined certain deficien- cies in additions to and accuracy-related_penalties on their federal_income_tax tax for and respondent determined in the notice inter alia that petitioners received a constructive_dividend constructive_dividend during each of the years and from an entity called east oregon cattle company eocc in an amount equal to the fair rental value of a house located on property in jackson county oregon modoc property which respondent determined eocc owned and in which petitioners lived without paying rent during each of those years this case was calendared for trial at the court's trial session in portland oregon that began on date on date the parties submitted to the court a stipulated decision document stipulated decision document that was signed by counsel for respondent and by petitioners who were not at that time represented by counsel and that reflected the agree- ment of the parties as to the amounts if any of petitioners' deficiencies in additions to and accuracy-related_penalties on their tax for the years at issue on date the court entered a decision in this case pursuant to the agreement of the parties as reflected in the stipulated decision document although no stipulation of settled issues or other similar document was filed with the court in this case which shows the agreement of the parties with respect to each of respondent's determinations in the notice petitioners contend in petitioners' motion and respondent agrees that as part of the parties' agreement resolving the issues in this case petitioners conceded that they received a constructive_dividend during each of the years and as determined by respondent in the notice as part of its efforts to collect the liability resulting from the decision that was entered by the court in this case the internal_revenue_service irs filed a nominee notice_of_federal_tax_lien nominee lien notice on date different attorneys employed by the irs were responsible for handling the instant case and the nominee lien notice the irs' attorney responsible for the nominee lien notice approved that notice on date in the nominee lien notice the irs alleged that the colby b foundation foundation was a nominee of petitioners and of eocc and that the modoc property which was titled at the time of that notice in the name of the foundation was held by the foundation as nominee of petitioners and eocc on or about date the irs issued a levy on the modoc property modoc levy on or about date the irs issued a notice of seizure of that property on date the irs issued a notice of sealed bid sale which indicated the irs' intent to sell the modoc property in order to satisfy the respective tax_liabilities of petitioners and eocc that notice scheduled the commencement of the sale of the modoc property on date on date the foundation filed a complaint in the u s district_court for the district of oregon district_court case naming the united_states as the defendant alleging that the modoc levy constituted a wrongful_levy under sec_7426 a and seeking injunctive relief from the imminent sale of the modoc property the foundation filed a motion for summary_judgment in the district_court case foundation's motion that the united_states wrongfully levied against the modoc property in order to collect taxes owed by petitioners and or eocc the united_states filed a motion for summary_judgment defendant's motion in the district_court case that the modoc levy was proper on date the u s district_court for the district of oregon district_court issued a detailed order order denying the foundation's motion and granting defendant' sec_1 all section references are to the internal_revenue_code in effect at relevant times unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure motion the foundation has filed a notice of appeal appealing the judgment in the district_court case as pertinent here the foundation contended in the founda- tion's motion that the united_states was precluded from asserting that petitioners owned the modoc property based on the principles of issue preclusion and or judicial estoppel and that the foundation cannot simultaneously own the modoc property on behalf of petitioners and eocc the united_states contended in defendant's motion inter alia that the united_states is entitled to levy on the modoc property to satisfy eocc's tax_liability because the foundation's interest in the property derives from a fraudulent conveyance and that the united_states is entitled to levy on the modoc property to satisfy petitioners' tax_liability because the foundation quali- fies as petitioners' nominee and also is so thoroughly dominated by petitioners as to render it a sham entity the district_court found in its order that on date respondent issued a notice_of_deficiency to eocc which set forth respondent's determinations of deficiencies in and penal- ties on eocc's tax for and the district_court further found in its order that on date eocc filed a u s magistrate judge of the district_court entered the district_court order and judgment in the district_court case in accordance with the consent of the parties in that case pursuant to fed r civ p and u s c sec_636 a petition with this court that eocc and respondent settled the case pending in this court and that that settlement was re- flected in a decision entered by this court the district_court further recited the following facts in its order on date petitioners purchased the modoc property on behalf of eocc on date petitioners executed a bill of sale that purported to convey for dollar_figure the modoc property and all personal_property located thereon to a new entity that petitioners established called new eocc new eocc sometime after date eocc no longer existed and all that remained of that entity was its unpaid tax_liability on date petitioners created the foundation and around october or date petitioners purported to transfer the modoc property to the foundation on behalf of new eocc for no consideration with respect to the foundation's assertion of issue preclu- sion the district_court held that nonmutual issue preclusion is not available against the united_states and that there was no mutuality between the parties to the district_court case and the parties to the respective cases of petitioners and eocc before this court because the foundation was not a party to either of those latter cases with respect to the foundation's assertion of judicial estoppel the foundation argued that the united_states was precluded from asserting that eocc had title to the modoc property as the nominee of petitioners between and since petitioners conceded as part of their agreement with respondent resolving the case that petitioners brought before this court that they had a constructive_dividend which was subject_to tax because eocc and not petitioners owned the modoc property and petitioners lived on that property rent free the united_states contended that its position was not inconsis- tent with any prior positions taken by respondent in petitioners' case before this court and that the issues in the district_court case were being presented for the first time and had not been litigated in petitioners' case before this court the district_court agreed with the united_states and held 'judicial estoppel an equitable doctrine invoked in the discretion of a court is intended to protect against a litigant playing fast and loose with the courts ' in this case the court finds that the united_states is not 'playing fast and loose with the courts' as pointed out by the united_states the issues in this case were not and could not have been litigated in the tax_court case the issues in this case involve the relationship between the carpen- ters petitioners and plaintiff the foundation and the eocc entities and plaintiff the foundation this case involves the propriety of certain tax levies rather than the assessment of taxes the court will not apply the doctrine_of judicial estoppel in this case citations omitted emphasis added with respect to the united states' contention that the modoc levy for eocc's tax_liability was proper the district_court held that the transfer of the modoc property from eocc to new eocc and from new eocc to the foundation constituted a fraudulent convey- ance under applicable oregon law and that therefore the united_states had demonstrated a sufficient nexus between eocc and that property to make the levy on that property valid for the purpose of collecting eocc's tax_liability with respect to the united states' contention that the modoc levy for petitioners' tax_liability was proper the district_court explained that if it were to find that the foundation was either a nominee of petitioners or a sham entity there would be a sufficient nexus between petitioners and the modoc property to make the modoc levy valid for the purpose of collecting petition- ers' tax_liability the district_court found on the record before it that the foundation was both a nominee of petitioners and a sham entity and that there was a sufficient nexus between petitioners and the modoc property to make the levy on that property valid for the purpose of collecting petitioners' tax_liability the district_court stated in pertinent part it is clear from the facts cited in defendant's memorandum and reply memorandum and contained in the statement of facts that petitioners espe- cially petitioner bruce carpenter maintained total control_over the foundation it is also clear from the facts that petitioners transferred the modoc property from eocc to new eocc and from new eocc to the foundation in anticipation of the income_tax deficiencies it is also clear from the facts that the funds used to purchase the modoc property are properly attributed to petitioners as set forth in defendant's reply memorandum petitioners continue to enjoy possession control and the benefits of the foundation's assets including the modoc property defendant has demon- strated that petitioners and the founda- tion share a 'close relationship' petitioners have continued to use the property despite the transfer of the property among different entities peti- tioners continue to pay the bills associated with the maintenance of the property it is clear from the facts that the foundation is petition- ers' nominee citations omitted discussion the court's decision in this case was entered on date no notice of appeal or timely motion to vacate or revise the decision was filed in this case see sec_7483 rule and the decision herein became final on date see sec_7481 fed r app p a petitioners' motion was filed on date over two years after the court entered the decision in this case once a decision becomes final the court may vacate it only in narrowly circumscribed situations such as where the decision was obtained through fraud on the court see 859_f2d_115 9th cir affg 86_tc_1319 511_f2d_929 n 2d cir or where the decision is void or a legal nullity for lack of this court's jurisdiction over either the subject matter or the party see 868_f2d_1081 9th cir 90_tc_103 the court_of_appeals for the ninth circuit ninth circuit has defined the phrase fraud on the court to be 'an unconscio- nable plan or scheme which is designed to improperly influence the court in its decision ' 441_f2d_930 9th cir quoting 281_f2d_304 9th cir see abatti v commissioner supra pincite in order to prove fraud on the court petitioners must establish that an intentional plan of deception designed to improperly influence the court in its decision has had such an effect on the court abatti v commissioner t c pincite see 113_f3d_670 7th cir affg tcmemo_1995_209 and cases cited therein petitioners make inter alia the following contentions in an affidavit attached to and incorporated as part of petitioners' motion the united_states filed a motion for summary_judgment in the district_court case the united_states contended that the funds used to purchase modoc property sic were properly attributed to petitioners not to eocc according to the united the court_of_appeals for the fifth circuit has indicated that in extraordinary circumstances this court has the power in its discretion to vacate and correct a final_decision where it is based on a mutual mistake of fact see 63_f2d_630 5th cir but see 51_f3d_618 6th cir states eocc had held mere record title to the modoc property with petitioners being the beneficia- ries of the title accordingly the united_states argued that economic_interest in the modoc property had since its purchase in the name of eocc and including and belonged to peti- tioners not to eocc petitioners further contend inter alia in petitioners' motion respondent perpetrated a fraud upon this court in failing to disclose that its true determina- tion was that petitioners had been the owners of the modoc property in and and requesting the court to enter its decision which included deficiencies against petitioners on the basis in part that eocc was the true owner of the modoc property had respondent's true determination been disclosed to petitioners and to this court petitioners would not have agreed to the settlement and this court would not have entered its decision had respondent disclosed to petitioners that its true determination was that petitioners were the owners of the modoc property in and petitioners would not have agreed to the settlement which imposed a constructive_dividend on them for their occupancy of the residence located on the modoc property respondent argues that petitioners have not established that this court should exercise its discretion under rule to grant them leave to file a motion to vacate the decision in this case we agree with respondent there is no evidence in the instant record showing that during the time petitioners' case was pending before us respon- dent's determination with respect to the modoc property was that petitioners and not eocc were the owners of that property during the years at issue indeed the only determination of respondent regarding the modoc property that was in the record in this case at the time we entered the decision is that set forth in the notice viz petitioners received a constructive_dividend from eocc during each of the years and in an amount equal to the fair rental value of the modoc property which respondent determined was owned by eocc and in which petitioners lived rent free moreover during the time this case was pending before the court the parties did not file a stipulation of settled issues or other similar document showing the agreement of the parties with respect to each of respondent's determinations in the notice consequently at the time the court entered the decision in this case it was unaware of what that agreement was thus the court did not enter its decision in this case based on respondent's determination in the notice that petitioners received construc- tive dividends for and because they lived on the modoc nor do we read the district court's order as establishing that the united_states contended in defendant's motion in the district_court case that petitioners were the owners of the modoc property during the years at issue in petitioners' case before this court as we read the district court's order the united_states con- tended and the district_court found that the foundation which was not even created until after the years at issue in the instant case ie on date and which purportedly held title to the modoc property since around oct or date was both a nominee of petitioners and a sham entity and that conse- quently the levy on the modoc property which the irs issued on date was valid property which respondent determined was owned by eocc or on any other determination that respondent made in the notice the court entered its decision in this case based on the agreement of the parties reflected in the stipulated decision document as to the amounts of any deficiencies in additions to and accuracy- related penalties on petitioners' tax for and on the record before us we find that petitioners have failed to establish that respondent's conduct while petitioners' case was pending before this court rises to the level of an intentional plan of deception designed to improperly influence the court in its decision abatti v commissioner t c pincite let alone that any such plan if it had been established by petitioners has had such an effect on the court id we further find that petitioners have failed to show that the decision entered in this case is the result of any other situa- tion that warrants our exercise of our discretion under rule to grant petitioners' motion to reflect the foregoing an order will be issued denying petitioners' motion for leave to file a motion to vacate decision out of time embodying petitioners' motion to vacate decision
